Name: Commission Regulation (EEC) No 2998/90 of 17 October 1990 altering the export refunds on syrups and certain other sugar products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/20 Official Journal of the European Communities 18 . 10 . 90 COMMISSION REGULATION (EEC) No 2998/90 of 17 October 1990 altering the export refunds on syrups and certain other sugar products exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion refund applicable, pursuant to Council Regulation (EEC) No 1400/78 of 20 June 1978 laying down general rules for the production refund on sugar used in the chemical industry (7), to the products listed in the Annex to the last mentioned Regulation ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 19 (4) thereof, Whereas the basic amount of the refund on the other products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 exported in the natural state must be equal to one-hundredth of an amount which takes account, on the one hand, of the difference between the intervention price for white sugar for the Community areas without deficit for the month for which the basic amount is fixed and quotations or prices for white sugar on the world market and, on the other, of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements ; Having regard to the opinion of the Monetary Committee, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (d) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas the application of the basic amount may be limited to some of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 ; Whereas Article 8 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that the export refund on 100 kilograms of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 is equal to the basic amount multiplied by the sucrose content, includ ­ ing, where appropriate, other sugars expressed as sucrose ; whereas the sucrose content of the product in question is determined in accordance with Article 13 of Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (*), as last amended by Regulation (EEC) No 1714/88 (*); Whereas Article 19 of Regulation (EEC) No 1785/81 makes provision for setting refunds for export in the natural state of products referred to in Article 1 (1 ) (f) and (g) of that Regulation ; whereas the refund must be fixed per 100 kilograms of dry matter, taking account of the export refund for products falling within CN code 1702 30 91 and for products referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 and of the economic aspects of the intended exports ; whereas the refund is to be granted only for products complying with the condi ­ tions in Article 3 of Commission Regulation (EEC) No 1469/77 of 30 June 1977 laying down rules for applying the levy and the refund in respect of isoglucose and amending Regulation (EEC) No 192/75 (8), as amended by Regulation (EEC) No 1714/88 ;Whereas Article 7 of Regulation (EEC) No 766/68 provides that the basic amount of the refund on sorbose exported in the natural state must be equal to the basic amount of the refund less one-hundredth of the produc Whereas, if v the refund system is to operate normally, refunds should be calculated on the following basis : (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 . 0 OJ No L 143, 25. 6. 1968, p. 6. O OJ No L 167, 26. 6. 1976, p. i : 0 OJ No L 50, 4. 3 . 1970, p. 1 . ( «) OJ No L 152, 18. 6. 1988, p. 2: 0 OJ No L 170, 27. 6. 1978, p. 9. (*) OJ No L 162, 1 . 7. 1977, p. 9. 18 . 10 . 90 Official Journal of the European Communities No L 286/21 prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1676/85 ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the refunds referred to above must be fixed every month ; whereas they may be altered in the intervening period ; Whereas application of these quotas results in fixing refunds for the products in question at the levels given in the Annex to this Regulation ; Whereas, pursuant to Article 275 of the Act of Accession, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of HAS ADOPTED THIS REGULATION : Article 1 The refunds to be granted on the products listed in Article 1 ( 1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2809/90 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 18 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 201 , 31 . 7 . 1990, p. 9 . 18 . 10 . 90No L 286/22 Official Journal of the European Communities ANNEX to the Commission Regulation of 17 October 1990 altering the export refunds on syrups and certain other sugar products exported in the natural state (ECU) Product code Basic amount per percentage point of sucrose content and per 100 kg net of the product in question (') Amount of refund per 100 kg of dry matter (2) 1702 40 10 100 38,55 1702 60 10 000 38,55 1 702 60 90 000 0,3855 1702 90 30 000 38,55 1702 90 60 000 0,3855 1702 90 71 000 0,3855 1702 90 90 900 0,3855 2106 90 30 000 38,55 2106 90 59 000 0,3855 (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70. (2) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).